County of Wayne, ss.
I James Abbott, one of the Justices of the peace for the county aforesaid, being required by the Honorable Judges of the Supreme Court of the Territory of Michigan to make further return as to certain other things said to be facts that appeared on trial of the foregoing matter, do accordingly hereby certify, that no record of the Supreme court was exhibited to me, which went to prove that the Grand Jury returned any bill on the complaint of said John Scott: that he did appear before the Supreme court aforesaid at the term he was bound to appear I have heretofore stated; but whether he was called upon to go before the Grand Jury, or directed to go *656before that body I know not, but that he did not go I have also heretofore stated.
The date of the statute under which the Plaintiff demanded his fees I do not recollect; but that it was of a date prior to the twenty third day of January, eighteen hundred and twenty one I do hereby certify.
That the transcript of record certified by the Justice and Plaintiff before whom the said John Scott originally complained, was not clothed with a certificate from the clerk of the court for the county of Wayne purporting that the Plaintiff was a Justice of the peace; nor did I think that a certificate of that kind was at all essential on the trial of the aforesaid action, inasmuch as it was a fact of notoriety that the Plaintiff was a Justice of the peace, and one of which I had personal knowledge.
I do not recollect that there was any other testimony adduced to the Jury on the trial before stated, other than that heretofore recapitulated, indeed, I verily believe not.
The following is a copy of the summons on which the Defendant in this case joined issue, viz*
Territory of Michigan, COUNTY OF WAYNE.
ss.

To any Constable of the said county.

In the name of the United States of America, You are hereby commanded to summon John Scott, if he shall be found within your county, to be and appear before me at my office in the city of Detroit in the said county, on Saturday the third day of March next, at ten of the clock in the forenoon of the said day, to answer unto John MacDonell in a plea of Trespass on the case, to his damage five dollars. Hereof fail not and have you then and there this precept.
Given under my hand the twenty fourth day of February, in the year one thousand eight hundred and twenty one.
Signed
James Abbott,
Justice of the Peace.
Endorsement thereon.
This action is brought to recover of the Defendant the sum of four dollars and eighteen cents, for service rendered said Defendant by Plaintiff at his special instance and request as a Justice of the peace.
All of which is respectfully refered —
James Abbott
Fees 3/6. Justice of the peace.

[In the handwriting of James Abbott]